IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE                                   FILED
                                                                  November 9, 1998

                                                                 Cecil W. Crowson
SI J. WILLIAMS,                           )                     Appellate Court Clerk
                                          )
       Plaintiff/Appellee,                )      Davidson Circuit
                                          )      No. 95-D-3793
VS.                                       )
                                          )      Appeal No.
MARY C. WILLIAMS,                         )      01A01-9709-CV-00522
                                          )
       Defendant/Appellant.               )



                             CONCURRING OPINION


       I concur with the results of this opinion. However, I am filing this separate
opinion to clarify my understanding of the significance of the portion of the decision
dealing with the need of the parties’ daughter for continuing support past her
eighteenth birthday.


       Mr. Williams’s cruel treatment of his daughter has left deep emotional scars.
The evidence introduced at trial, including the evidence of repeated hospitalizations
and continuing outpatient treatment, leaves little room for doubt that the girl’s
problems are real and genuine. However, the trial court apparently declined to
require Mr. Williams to support his daughter after her eighteenth birthday because it
gave little weight to the opinion offered by the psychological counselor who had been
treating the girl for four years.


       The counselor’s opinion about the girl’s current socialization and her
continuing need for therapy is extremely equivocal, and for that reason, I agree that
Ms. Williams did not carry her burden of proving that Mr. Williams should be
required to continue to support his daughter. However, the trial court’s explanation
of its decision could also be interpreted to mean that the girl’s condition is not the sort
of condition that warrants further therapy and that the girl’s counselor is not qualified
to render an opinion on the issue because he is a psychologist with a master’s degree
rather than an psychiatrist with a medical degree. Our opinion should not be
construed as agreeing with either of these interpretations. Based on the facts in the
record, the treating psychologist was qualified under Tenn. R. Evid. 702 to render an
opinion concerning his patient’s condition and should have been permitted under
Tenn. R. Evid. 703 to use her medical records as a basis for his opinion.




                                       _________________________________
                                       WILLIAM C. KOCH, JR., JUDGE




                                         -2-